FILED

UNITED STATES DISTRICT COURT clerk  1 2014
FOR m werner w 18 U.S.C. §§ 875 and 876, see
Compl. 1111 8~15, alleging that these provisions violate rights protected under the First and Tenth
Ameiidnients to the United States Constitution, see id 11 17. Because the defendant is obligated
to enforce these laws, see ia’. fm 21 -22, the plaintiff contends that he faces an imminent threat of

prosecution "if and when [lie] exercises his rights," id. 11 23.

"Article III of the United States Constitution limits the judicial power to deciding ‘Cases
and Controversies."’ 111 re Navy Chaplafncy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.
Const. art. III, § 2), cent denied, 556 U.S. 1167 (2009). A party has standing for purposes of
Article Ill if his claims "spring from an ‘iiijury in fact’ -~ an invasion of a legally protected
interest that is ‘concrete and particularized,’ ‘actual or imminent’ and ‘fairly traceable’ to the

challenged act of the defendant, and likely to be redressed by a favorable decision in the federal

court." Ncrvegar, live v. Unileoz’t$"lc:le.s‘, 103 F.3d 994, 998 (D.C. Cir. 1997) (qtlotilig Lzgjcrr: v.
Def`ena'ers o_f`l/Vi[dfq`fe, 504 U.S. 555, 560-63 (1992)). l-lere, the plaintiff does not show that he
has sul"i"ered any injury or that the del'endaiit has taken any action to enforce the challenged
statutes. Because the plaintiff alleges only a ltypothetical or conjectural injury, see Lr,gjczn, 504
U.S. at 560, he does not satisfy the "iii_jury~in~l"act" requirement of standing, and the coniplaiiit

therefore must be dismissed for lack of subject lnatter_jurisdiction.

An Order consistent with this l\/leiiioraiiduiii Opinion is issued separately